DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chen”) (US Pub. No.: 2013/0215959 A1) in view of Chang et al. (“Chang”) (US Pub. No.: 2011/0317073 A1).

In regards to claims [1], [12], and [16] Chen discloses an in-loop filtering implementation method (see title, abstract, paragraph [0002]), an in-loop filtering implementation program (see abstract and paragraph [0027]) is executed by at least one processor (see paragraph [0027]), an in-loop filtering implementation apparatus (see paragraph [0002]), comprising: a non-transitory storage medium (see paragraph [0027]) storing a computer program (see paragraph [0027]) and a processor (see paragraph [0027]), wherein, when the computer program (see paragraph [0027]) is executed by the processor (see paragraph [0027]), the processor (see paragraph [0027]) is caused to: perform, based on at least first colour components (see fig. 6 unit 612 and unit 614, e.g. “Cb and Cr”) of a to-be-filtered picture (see fig. 1A, paragraphs [0021] and [0025], where the in-loop filtering process for a chroma FU may have to wait after information for all luma FUs of the picture has been received), component processing (see fig. 6, paragraphs [0025-0026]) respectively on each of the first colour components (see fig. 6 unit 612 and unit 614, e.g. “Cb and Cr”); performing in-loop filtering processing based on the fusion information (see abstract, paragraphs [0024-0025) to obtain at least one filtered colour component (see paragraph [0026]) of the to-be-filtered picture (see fig. 1A, paragraphs [0021] and [0025]).
Yet Chen fails to explicitly disclose obtaining second different colour components after the component processing; and fusing the second colour components after the component processing to determine fusion information as specified in the amended claim.
However, Chang teaches a subsequent processing such that obtaining second different colour components (see fig. 4 unit 420 and unit 430, e.g. “UV”) after the component processing (see fig. 4 unit 400 and/or fig. 7 unit 710); and fusing (see fig. 4 unit 450) the second colour components (see fig. 4 unit 420 and unit 430, e.g. “UV”) after the component processing (see fig. 4 unit 400 and/or fig. 7 unit 710) to determine fusion information (see fig. 4 unit 450 and/or fig. 7 unit 740, paragraph [0022].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Chen above by incorporating the proposed teachings of Chang above to perform such a modification to provide a method and system for processing color video that implements obtaining second different colour components after the component processing; and fusing the second colour components after the component processing to determine fusion information as well as to the solve the problem in a case where when video is transmitted, packet loss or data corruption may occur resulting in missing information for a decoded video frame as taught by Chang et al. (see Chang, paragraph [0029]), thus providing a reduced bandwidth requirement when transmitting color digital video image signal to be obtained more efficiently.


	As per claim [2], most of the limitations have been noted in the above rejection of claim 1. Yet, Chen fails to explicitly disclose the method according to claim 1, wherein the fusing the second colour components comprises: inputting the second colour components at one time as claimed.
	However, Chang teaches the method according to claim 1 (see the above rejection of claim 1), wherein the fusing (see fig. 4 unit 450) the at least two colour components (see fig. 4 unit 420 and unit 430, e.g. “UV”) comprises: inputting (see fig. 4) the at least two colour components (see fig. 4 unit 420 and unit 430, e.g. “UV”) at one time (see fig. 4). Same motivation as to claim 1 applies here. 

As per claim [3], most of the limitations have been noted in the above rejection of claim 1. In addition, Chen discloses the method according to claim 1 (see the above rejection of claim 1), wherein before obtaining the second colour components (see fig. 6 unit 622 and unit 624) after the component processing (see fig. 6), the method further comprises: determining first auxiliary information (see fig. 1C, paragraphs [0019-0020]) corresponding to each colour component of the first colour components (see fig. 6 unit 612 and unit 614, e.g. “Cb and Cr”) based on the first colour components (see fig. 6 unit 612 and unit 614) of the to-be-filtered picture (see fig. 1A, paragraphs [0021] and [0025]), wherein the first auxiliary information at least comprises block dividing information (see fig. 1C, paragraphs [0019-0020]) and/or quantization parameter information (see paragraphs [0003] and [0005]).

As per claim [4], most of the limitations have been noted in the above rejection of claim 1. In addition, Chen discloses the method according to claim 3 (see the above rejection of claim 3), wherein performing, based on first colour components (see fig. 6 unit 612 and unit 614, e.g. “Cb and Cr”) of a to-be-filtered picture  (see fig. 1A, paragraphs [0021] and [0025]), component processing (see fig. 6) respectively on each of the first colour components (see fig. 6 unit 612 and unit 614), comprises: adding (see paragraph [0024]), based on the first colour components (see fig. 6 unit 612 and unit 614) of the to-be-filtered picture (see fig. 1A, paragraphs [0021] and [0025]), each of the first colour components (see fig. 6 unit 612 and unit 614) to the first auxiliary information (see fig. 1C, paragraphs [0019-0020]) corresponding to the each of the first colour components (see fig. 6 unit 612 and unit 614), to obtain the second colour components (see fig. 6 unit 612 and unit 614) of the to-be-filtered picture  (see fig. 1A, paragraphs [0021] and [0025]).
Yet, Chen fails to explicitly disclose to obtain second colour components after the component processing as specified in the amended claim.
However, Chang teaches the well-known concept to obtain at least two colour components (see fig. 4 unit 420 and unit 430, e.g. “UV”) after the component processing (see fig. 4 unit 400 and/or fig. 7 unit 710). Same motivation as to claim 1 applies here. 

	As per claim [5], most of the limitations have been noted in the above rejection of claim 1. In addition, Chen discloses the method according to claim 3 (see the above rejection of claim 3), wherein fusing  (see abstract, paragraphs [0024-0025) the first colour components (see fig. 6 unit 612 and unit 614); the component processing (see fig. 6); the to-be-filtered picture (see fig. 1A, paragraphs [0021] and [0025]) with first auxiliary information (see fig. 1C, paragraphs [0019-0020]) corresponding to a respective colour component of the first colour components (see fig. 6 unit 612) to obtain the fusion information (see abstract, paragraphs [0024-0025) of to-be-filtered picture  (see fig. 1A, paragraphs [0021] and [0025]).
Yet, Chen fails to explicitly disclose fusing the second colour components after the component processing as specified in the amended claim.
However, Chang teaches the well-known concept of fusing (see fig. 4 unit 450) the second colour components (see fig. 4 unit 420 and unit 430, e.g. “UV”) after the component processing (see fig. 4 unit 400 and/or fig. 7 unit 710). Same motivation as to claim 1 applies here. 


	As per claim [6], most of the limitations have been noted in the above rejection of claim 1. In addition, Chen discloses the method according to claim 1 (see the above rejection of claim 1), wherein performing in-loop filtering processing (see title and abstract) to obtain at least one filtered colour component (see fig. 6 unit 612 and unit 614) of the to-be-filtered picture (see fig. 1A, paragraphs [0021] and [0025]) comprises: acquiring residual information (see paragraphs [0020] and [0025]) corresponding to at least one colour component (see fig. 6 unit 612) of the first colour components (see fig. 6 unit 612 and unit 614); wherein the residual information is obtained based on intra prediction of coding blocks (see paragraph [0003]) of the to-be-filtered picture (see fig. 1A, paragraphs [0021] and [0025]) or inter prediction blocks of the coding blocks (see paragraph [0003]); and summing (see paragraph [0024]) the at least one colour component (see fig. 6 unit 612) of the first colour components (see fig. 6 unit 612 and unit 614) and the residual information (see paragraphs [0020] and [0025]) corresponding to the at least one colour component(see fig. 6 unit 612), to obtain at least one filtered colour component (see fig. 6 unit 612 and unit 614) of the to-be-filtered picture (see fig. 1A, paragraphs [0021] and [0025]).
	Yet, Chen fails to explicitly disclose a fusion process of colour components as claimed.
However, Chang teaches the well-known concept of a fusion process (see fig. 4 unit 450) of colour components (see fig. 4 unit 420 and unit 430, e.g. “UV”). Same motivation as to claim 1 applies here. 


	As per claim [7], most of the limitations have been noted in the above rejection of claim 1. In addition, Chen discloses the method according to claim 1 (see the above rejection of claim 1), wherein before performing component processing (see fig. 6) respectively on each of the first colour components (see fig. 6 unit 612 and unit 614), the method further comprises: determining second auxiliary information (see fig. 6 and/or fig. 7) corresponding to each colour component of the first colour components (see fig. 6 unit 612 and unit 614) based on the first colour components (see fig. 6 unit 612 and unit 614) of the to-be-filtered picture  (see fig. 1A, paragraphs [0021] and [0025]), wherein the second auxiliary information (see fig. 6 and/or fig. 7) is different from the first auxiliary information (see fig. 1C, paragraphs [0019-0020]).
Yet, Chen fails to explicitly disclose to obtain second colour components after the component processing as specified in the amended claim.
However, Chang teaches the well-known concept to obtain at least two colour components (see fig. 4 unit 420 and unit 430, e.g. “UV”) after the component processing (see fig. 4 unit 400 and/or fig. 7 unit 710). Same motivation as to claim 1 applies here. 


	As per claim [8], most of the limitations have been noted in the above rejection of claim 1. In addition, Chen discloses the method according to claim 4 (see the above rejection of claim 4), wherein the component processing (see fig. 6); the at least second colour components (see fig. 7) of the to-be-filtered picture (see fig. 1A, paragraphs [0021] and [0025]) with second auxiliary information (see fig. 6 and/or fig. 7) corresponding to respective colour components of the first colour components (see fig. 6 unit 612 and unit 614) to obtain the fusion information (see abstract, paragraphs [0024-0025) of the to-be-filtered picture  (see fig. 1A, paragraphs [0021] and [0025]).
Yet, Chen fails to explicitly disclose fusing the second colour components after the component processing as specified in the amended claim.
However, Chang teaches the well-known concept of fusing (see fig. 4 unit 450) the second colour components (see fig. 4 unit 420 and unit 430, e.g. “UV”) after the component processing (see fig. 4 unit 400 and/or fig. 7 unit 710). Same motivation as to claim 1 applies here. 


	As per claim [9], most of the limitations have been noted in the above rejection of claim 1. In addition, Chen discloses the method according to claim 5 (see the above rejection of claim 5), wherein performing in-loop filtering processing (see title and abstract) to obtain at least one filtered colour component (see fig. 6 unit 612) of the to-be-filtered picture (see fig. 1A, paragraphs [0021] and [0025]) comprises: adding first colour components (see fig. 6 unit 612 and unit 614) of the to-be-filtered picture  (see fig. 1A, paragraphs [0021] and [0025]), each of first colour components (see fig. 6 unit 612 and unit 614) to second auxiliary information (see fig. 6 and/or fig. 7) corresponding to the each of first colour components (see fig. 6 unit 612 and unit 614), to obtain the second colour components (see fig. 6 unit 622 and unit 624) of the to-be-filtered picture  (see fig. 1A, paragraphs [0021] and [0025]).
Yet, Chen fails to explicitly disclose a fusion process of at least one colour component as claimed.
However, Chang teaches the well-known concept of a fusion process (see paragraph [0041]) of at least one colour component (see fig. 1, e.g. “RGB”). Same motivation as to claim 1 applies here. 



As per claim [10], most of the limitations have been noted in the above rejection of claim 1. In addition, Chen discloses the method according to claim 1 (see the above rejection of claim 1), further comprising: acquiring the to-be-filtered picture (see fig. 1A, paragraphs [0021] and [0025]), comprising: performing video encoding processing (see paragraphs [0007-0008]) on an original picture (see fig. 1A) in a to-be-encoded video (see paragraphs [0007-0008]), and taking a generated reconstructed picture (see paragraphs [0006] and [0018]) as the to-be-filtered picture (see fig. 1A, paragraphs [0021] and [0025]); or performing video encoding processing (see paragraphs [0007-0008]) on the original picture (see fig. 1A) in the to-be-encoded video (see paragraphs [0007-0008]) to generate a reconstructed picture (see paragraphs [0006] and [0018]); and performing preset filtering processing (see fig. 6) on the reconstructed picture (see paragraphs [0006] and [0018]), and taking the picture (see fig. 1A) after preset filtering (see fig. 6) as the to-be-filtered picture  (see fig. 1A, paragraphs [0021] and [0025]).

As per claim [11], most of the limitations have been noted in the above rejection of claim 1. In addition, Chen discloses the method according to claim 1 (see the above rejection of claim 1), wherein the method further comprises: selecting a low-resolution (see paragraphs [0018] and [0026]) colour component (see fig. 6 unit 612) from the first colour components (see fig. 6 unit 612 and unit 614) of the to-be-filtered picture (see fig. 1A, paragraphs [0021] and [0025]); and performing up-sampling processing (see paragraphs [0018] and [0026]) on the low-resolution colour component (see fig. 6 unit 612 and unit 614).
	
As per claim [13], the in-loop filtering implementation apparatus according to claim 12, is analogous to claim 2, which is performed by claim 13.

	 As per claim [14], the in-loop filtering implementation apparatus according to claim 12, is analogous to claim 3, which is performed by claim 14.

	As per claim [15], the in-loop filtering implementation apparatus according to claim 14, is analogous to claim 9, which is performed by claim 15.

	As per claim [17], most of the limitations have been noted in the above rejection of claim 1. In addition, Chen discloses the method of claim 6 (see the above rejection of claim 6), further comprising determining the residual information using a neural network (see fig. 1A and fig. 6), wherein performing component processing (see fig. 6, paragraphs [0025-0026]) comprises using the neural network (see fig. 1A and fig. 6) to determine the two colour components (see fig. 6 unit 612 and unit 614).

As per claim [18], most of the limitations have been noted in the above rejection of claim 1.  In addition, Chen discloses the method of claim 1 (see the above rejection of claim 1), wherein: performing component processing (see fig. 6, paragraphs [0025-0026]) comprises providing a first neural network (see fig. 1A and fig. 6) with the first colour components (see fig. 6 unit 612 and unit 614) and a quantization parameter (see paragraphs [0003] and [0005]) associated with the first colour components (see fig. 6 unit 612 and unit 614) to determine the second colour components (see fig. 7); and the method further comprises using a second neural network (see fig. 7) to perform a decoding process (see abstract, paragraph [0008]) based on the filtered colour component (see  paragraphs [0025-0026]).

As per claim [19], the medium of claim 16, is analogous to claim 3, which is performed by claim 19.

As per claim [20], the medium of claim 16, is analogous to claim 6, which is performed by claim 19.


Response to Amendment
5.	The applicant's amendment received on 05/23/2022 in which claims 1-9, 11-16, and 18-20 were (AMENDED), has been fully considered and entered, but the arguments are moot in view of the new ground(s) of rejection.


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Fu et al. (US Pub. No.: 2012/0294353 A1) discloses apparatus and method of sample
adaptive offset for luma and chroma components.

	Kim et al. (US Pub. No.: 2013/0223542 A1) discloses sample adaptive offset (SAO) parameter signaling.

	Shih et al. (US Pub. No.: 2020/0213570 A1) discloses method for processing projection-based frame that includes at least one projection face and at least one padding region packed in 360-degree virtual reality projection layout.
 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.B.C/Examiner, Art Unit 2485    

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485    
August 11, 2022